Title: From James Madison to Caesar A. Rodney, 30 September 1810
From: Madison, James
To: Rodney, Caesar A.


Dear SirMontpellier Sepr. 30. 1810
I am just favored with yours of the 26th. & sincerely sympathize with you, in the loss you have sustained.
The new scene opened by the revocation of the F. Decrees, will I hope, terminate in a removal of the embarrassments which have been as afflicting as they have been unexampled. It promises us, at least an extrication from the dilemma, of a mortifying peace, or a war with both the great belligerents. The precise course which G. B. will take, remains to be seen. Whatever the immediate one may be, it is probable that we shall ultimately be at issue with her, on her fictitious blockades.
No official communication of the French Act has yet come to hand; and its precise shape can not be inferred from what has appeared, should the letter to Genl. Armstrong be authentic as it probably is, and accurate in its translation, which it probably may not be. In every view important questions will occur as to the construction of the Act of Congs. & the French revocations, in their mutual bearings on each other. It is an occasion therefore on which your legal counsels will be so particularly desireable, that I flatter myself the restoration of your health will enable you to join us at Washington in time to afford us that advantage. I propose to set out thither on wednesday morning, & expect to be there on Saturday. By that time the other heads of Depts. will probably be all there. The official communications from Genl. A. may of course be hourly looked for; and something also from Mr. P. which may be interesting. Should it be impracticable for you to get to Washington, I must ask the favor of you, as the next best assistance, to consider, & let us have your ideas, on the several points which are likely to come into question, in deliberating on the course to be taken by the Executive, and on the form of a proclamation best adapted to the case.
Will you be so good as to have the inclosed delivered to Capt: Dale. Accept my sincere respects & best wishes
James Madison
